Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1-11, the applicant refers to “continuous paper strips” and “each of the continuous paper strips” which is unclear as to whether applicant is referring to one continuous paper roll (strips?) or a plurality of continuous paper roll (strips?).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1,10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyazaki (U.S. 2011/0228324).
	Toyazaki teach an image forming apparatus that forms images on continuous roll paper (applicant’s “strips”) (par. 28,33) including a print controller 120 (processor) which receives a plurality of jobs and creates a print job order according to print speed (par. 37-38, 50). The controller will sort the jobs from a job table 900 into groups according to print speed to create a job sequence table 910 (par. 55,61-64,66, Fig.9).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 4,7 are rejected under 35 U.S.C. 103 as being unpatentable over Toyazaki (U.S. 2011/0228324).
	Toyazaki taught supra discloses most of what is claimed except ordering the print jobs according to speed based on dot density where the higher dot density print job would be performed first such that the dot density would gradually decrease regarding the order of print jobs. 
	Toyazaki additionally teach that the printing speed for each job is determined by various factors such as size of the print data, amount of print data, etc (par. 51). Additionally, Toyazaki teach that the order of jobs according to print speed can be performed from highest to lowest print speeds or from lowest to highest print speeds (par. 64). It would have been obvious to one of ordinary skill in the art before the effective filing date that “dot density” refers to the amount of print data – higher dot density necessitates higher amount of print data and lower dot density necessitates a smaller amount of print data of which the examiner takes Official Notice. Therefore, Toyazaki teach determines the order of processing print jobs from lowest print speed (which would require more processing time because of the larger amount of print data) to higher print speed (which would require less process time because of the lower amount of print data) and that it would have been obvious to one of ordinary skill in the art before the effective filing date to order the print jobs from lower to higher print speeds according to dot density since dot density is one parameter of amount of print data. 

5.	Claims 2-3,5-6,8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Toyazaki (U.S. 2011/0228324) in view of Rai (EP’719).
	Toyazaki additionally teach determining the remaining amount of length of the continuous paper roll and determining the number of print jobs that can be processed on the continuous paper roll so that the paper does not run out in the middle of a print job (par. 66).
	Toyazaki taught supra discloses most of what is claimed except associating each print group with a corresponding continuous paper roll (strip?). 
	Rai teach a plurality of  image forming apparatus connected over a network  (Fig.1) which receives a plurality of print jobs and sorts them according to whether they have a fast, intermediate, or slow processing time (par 35,36, 39) and each of the job groups will be routed to a set of resources (autonomous cell which includes an image forming apparatus) that can perform each group of print jobs efficiently (Fig.6, par. 40). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Toyazaki such that each group of print jobs is routed to a particular set of resources (continuous feed printer) because the print job can be performed more efficiently when performing similar print jobs on the same apparatus. 
	Regarding claim 3,  since Toyazaki teach determining whether a particular print job group can be performed on one continuous roll, it would have been obvious to one of ordinary skill in the art before the effective filing date that a new print group will need to be created such that the remaining print groups can be performed on a new installed continuous feed roll in the same image forming apparatus or in view of Rai to route the new print group to another image forming apparatus that can complete the processing so that the print job does not need to be resubmitted. 
	Regarding claims 5-6,8-9,Toyazaki and Rai taught supra discloses most of what is claimed except ordering the print jobs according to speed based on dot density where the higher dot density print job would be performed first such that the dot density would gradually decrease regarding the order of print jobs. 
	Toyazaki additionally teach that the printing speed for each job is determined by various factors such as size of the print data, amount of print data, etc (par. 51). Additionally, Toyazaki teach that the order of jobs according to print speed can be performed from highest to lowest print speeds or from lowest to highest print speeds (par. 64). It would have been obvious to one of ordinary skill in the art before the effective filing date that “dot density” refers to the amount of print data – higher dot density necessitates higher amount of print data and lower dot density necessitates a smaller amount of print data of which the examiner takes Official Notice. Therefore, Toyazaki teach determines the order of processing print jobs from lowest print speed (which would require more processing time because of the larger amount of print data) to higher print speed (which would require less process time because of the lower amount of print data) and that it would have been obvious to one of ordinary skill in the art before the effective filing date to order the print jobs from lower to higher print speeds according to dot density since dot density is one parameter of print speed. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sakaguchi and Fukami teach image forming apparatus which process print jobs according to processing speeds. Noguchi et al., Kikumoto et al., and Manzer all teach performing print jobs using continuous roll paper. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852